Citation Nr: 0639453	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for sensory nerve neuropathy in the trigeminal 
nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The veteran's claim was remanded by the Board for further 
development in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for sensory nerve 
neuropathy in the trigeminal nerve.  The Board notes that the 
veteran was provided a statement of the case in February 2003 
and supplemental statements of the case in November 2003 and 
September 2006.  Only the November 2003 supplemental 
statement of the case provided the veteran the regulation 
with respect to 38 U.S.C.A. § 1151 benefits.  However, the 
November 2003 supplemental statement of the case provided the 
veteran the incorrect regulation with respect to his 38 
U.S.C.A. § 1151 claim.  It provided the regulations that did 
not contain the fault provisions.  Effective September 2004, 
38 C.F.R. § 3.361, provides the criteria for 38 U.S.C.A. 
§ 1151 claims filed after October 1, 1997.  The veteran filed 
his claim after October 1, 1997.  Therefore, he must be sent 
a supplemental statement of the case which provides a summary 
of the correct laws and regulations.  See 38 C.F.R. 
§ 19.29(b) (2006).

The June 2005 Board decision remanded the veteran's claim in 
order that a VA examination with medical opinion could be 
obtained.  The veteran was afforded a VA examination in 
January 2006.  The VA examiner stated that he was not 
qualified to provide an opinion and suggested that a medical 
opinion be obtained from a physician qualified to provide 
such an opinion.  The Board notes that the January 2006 VA 
examiner provided an addendum in August 2006.  However, a 
medical opinion from a physician qualified to provide a 
medical opinion has still not been obtained.  The Board notes 
that the veteran himself pointed this out in a March 2006 
letter, and requested that VA obtain an opinion from a 
qualified specialist.

Lastly, the March 2004 Veterans Claims Assistance Act of 2000 
(VCAA) letter is inadequate as it speaks to the information 
and evidence needed to substantiate a claim of service 
connection.  The veteran must be sent an adequate notice and 
duty to assist letter. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), pertaining to the 
claim for compensation benefits under 
38 U.S.C.A. § 1151.  This letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The appellant's claims files should 
be forwarded to the appropriate medical 
specialist for review.  The physician 
should provide an opinion as to whether 
it is at least as likely as not the 
veteran's sensory nerve neuropathy in the 
trigeminal nerve was caused by VA medical 
or surgical treatment to include the use 
of Botox injection and/or the 
prescriptions of Xanax, Prozac, Ativan, 
and Haldol.  If it is determined that 
such disability resulted from VA 
treatment, the physician should state 
whether or not such disability is the 
result of negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical treatment.  If fault is not 
found, the physician should state whether 
an additional disability (i.e. sensory 
nerve neuropathy in the trigeminal nerve) 
was due to an event not reasonably 
foreseeable.  Reasons and bases for all 
opinions expressed should be provided.

3.  After the foregoing has been 
accomplished, readjudicate the veteran's 
claim.  If the determination is adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case must 
include all pertinent laws and 
regulations, including 38 C.F.R. § 3.361.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



